

115 HR 7159 IH: Freedom For Religious Communities Act
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7159IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Francis Rooney of Florida (for himself and Mr. Rokita) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo clarify the rights of not-for-profit religious employers under the National Labor Relations Act.
	
 1.Short titleThis Act may be cited as the Freedom For Religious Communities Act. 2.Exemption for not-for-profit religious organizationsSection 2 of the National Labor Relations Act (29 U.S.C. 152) is amended—
 (1)in paragraph (2), by inserting or any not-for-profit religious organization, after subdivision thereof,; and (2)by adding at the end the following:
				
 (15)The term ‘not-for-profit religious organization’ means— (A)any church, religious corporation, ecclesiastical corporation, corporation sole, non-profit corporation, unincorporated association, foundation, or other entity that is organized for religious purposes or carries out religious activities and is exempt under section 501(c)(3) of the Internal Revenue Code of 1986; or
 (B)any not-for-profit entity affiliated with, or owned, operated, or controlled, directly or indirectly, by a recognized religious organization, or with an entity, membership of which is determined, at least in part, with reference to religion, and that is exempt under section 501(c)(3) of the Internal Revenue Code..
			